UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 21 , 2017 Nuvectra Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 001-37525 30-0513847 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 5830 Granite Parkway, Suite 1100, Plano, Texas 75024 (Address of principal executive offices, including zip code) (214) 474-3103 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item 1.01 Entry into a Material Definitive Agreement . On August 21, 2017, Greatbatch Ltd. (“Greatbatch”) executed and delivered to Nuvectra Corporation (“Nuvectra”) an Amendment No. 1 to the Supply Agreement, with an effective date of July 21, 2017 (the “Amendment”). The Amendment amends the Supply Agreement between Nuvectra (formerly QiG Group, LLC) and Greatbatch dated March 14, 2016 (the “ Supply Agreement”). Under the terms of the Amendment, Greatbatch and Nuvectra agreed to modify the pricing of certain products and the amount of minimum product purchases required to be purchased by Nuvectra on an annual basis from Greatbatch. The foregoing description is not complete and is qualified in its entirety by reference to the full text of the Amendment, which is filed as Exhibit 10.1 to this Current Report and incorporated by reference into this Item 1.01. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Amendment No. 1 to the Supply Agreement, fully executed on August 21, 2017 and effective as of July 21, 2017, between Nuvectra Corporation and Greatbatch Ltd. ± ± Confidential treatment has been requested for certain portions of this Exhibit pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, which portions have been omitted and filed separately with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. August 23, 2017 NUVECTRA CORPORATION By: /s/ Walter Z. Berger Walter Z. Berger, Chief Operating Officer and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Amendment No. 1 to the Supply Agreement, fully executed on August 21, 2017 and effective as of July 21, 2017, between Nuvectra Corporation and Greatbatch Ltd. ± ± Confidential treatment has been requested for certain portions of this Exhibit pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, which portions have been omitted and filed separately with the Securities and Exchange Commission.
